The Honorable Court of Civil Appeals held that the right to repudiate the settlement made in this case by the plaintiff below with the railroad company was not lost by the delay which had occurred, and that delay to signify a repudiation of that settlement for any period of time short of the time prescribed for limitation of the action would not defeat the right to set the settlement aside. We do not indorse the proposition thus stated, but the reasonableness of the delay being one of fact, this court can not pass upon it, for which reason we refuse the application.
Writ of error refused. *Page 38